Title: From Thomas Jefferson to Thomas Mann Randolph, 5 December 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Washington. Dec. 5. 1800

You are probably anxious to hear of the election, and indeed it is the only thing of which any thing is said here: and little known even of it. the only actual vote known to us is that of this state. 5. for A. & P. and 5. for J. & B. those who know the Pensva legislature best, agree in the certainty of their having no vote. Rhode isld. has carried the Fedl. ticket of electors by about 200 in the whole state. putting Pensva, S.C. and Pinckney out of view the votes will stand 57. for J. & 58. for A. so that S. Carola will decide between these two. as to Pinckney, it is impossible to foresee how the juggle will work. it is confidently said that Massachusets will withold 7. votes from him. but little credit is due to reports where every man’s wishes are so warmly [mis-stated?]. if the Federal electors of the other states go through with the Caucus compact, there is little doubt that S.C. will make him the President. their other vote is very uncertain. this is every thing known to us at present. the post [that] will arrive here on the 15th. inst. will bring us the actual vote of S.C. the members here are generally well accomodated. about a dozen lodge in Georgetown, from choice, there being lodgings to be had here if they preferred it.  every body is well satisfied with the place, and not a thought indulged of ever leaving it. it is therefore solidly established and this being now seen it will take a rapid spring. my tenderest love to my dear Martha & the young ones. affectionate & warm sentiment to yourself. Adieu.
